Citation Nr: 1751389	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  15-45 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an earlier effective date for increased evaluation of posttraumatic stress disorder prior to July 30, 2012.

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1967 to February 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDINGS OF FACT

1.  In October 2017, prior to the promulgation of a Board decision, the Veteran submitted a request to withdraw the appeal for entitlement to an earlier effective date for increased evaluation of posttraumatic stress disorder prior to July 30, 2012.

2.  In October 2017, prior to the promulgation of a Board decision, the Veteran submitted a request to withdraw the appeal for entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an earlier effective date for increased evaluation of posttraumatic stress disorder prior to July 30, 2012, have been met.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of the appeal for entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder have been met.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.202, 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

In October 2017 statements, the Veteran and his representative indicated that the Veteran wished to withdraw his appeal and remove his file from the Board's docket.  The only two issues before the Board were entitlement to an earlier effective date for increased evaluation of posttraumatic stress disorder prior to July 30, 2012, and entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder.  Consequently, there remain no allegations of legal or factual error for appellate consideration.  38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.202.  The Board accordingly has no jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal of entitlement to an earlier effective date for increased evaluation of posttraumatic stress disorder prior to July 30, 2012, is dismissed.

The appeal of entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder is dismissed.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


